Citation Nr: 0013851	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-07 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Initial assignment of rating for service-connected bilateral 
hearing loss, rated as noncompensably disabling.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 to January 1979 
and from July 1979 to October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In September 1997, the Board granted the veteran service 
connection for bilateral hearing loss.  In a March 1998 
decision, the RO assigned a noncompensable rating for 
bilateral hearing loss effective October 25, 1994.  The 
veteran timely appealed the RO's original rating for this 
disability.


FINDINGS OF FACT

1.  An average 15 decibel loss, coupled with a speech 
recognition score of 100 percent, in the right ear (level I) 
and an average 13 decibel loss, coupled with a speech 
recognition score of 100 percent, in the left ear (level I), 
warrant a noncompensable rating for bilateral hearing loss. 

2.  The veteran's original rating for bilateral hearing loss 
does not warrant the application of staged ratings.


CONCLUSION OF LAW

The schedular criteria for the initial assignment of a 
compensable rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.385, 4.7, 4.14, 4.85-4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
The veteran is appealing the original disability rating 
assigned following an award of service connection, and, as 
such, the claim is well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In such a 
case as this it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  
After reviewing the evidence, which includes various VA 
audiology examination reports, the Board is satisfied that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that, effective June 10, 1999, VA revised the 
criteria for rating Diseases of the Ear and Other Sense 
Organs.  38 C.F.R. §§ 4.85, 4.87 (1999).  However, the 
changes in regulations pertaining to ratings for hearing loss 
are not pertinent to the veteran's disability rating.  The 
Board notes that, although the RO evaluated the veteran's 
claim after the revised regulations went into effect, it is 
unclear whether it considered them in the decision because it 
did not include a copy of the revisions in the February 2000 
supplemental statement of the case.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991) (where the law or regulations 
change while a case is still pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary).  However, as the changes made in the 
regulations do not reflect any substantive change in the 
rating of the veteran's hearing loss disabilities, the Board 
concludes that there is no prejudice to the veteran by rating 
his bilateral hearing loss for the first time under both sets 
of regulations.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

As there is no indication that rating of the same symptoms 
under the current or revised criteria would result in a 
higher, or lower, rating than rating of the same symptoms 
than under the previous criteria, the Board will specifically 
apply the "old" criteria for the time period before June 10, 
1999 and apply both sets of criteria to the period of time on 
and after that date.  VAOGCPREC 03-00. 

Under either the old or revised rating schedule, ratings for 
defective hearing range from noncompensable to 100 percent.  
This is based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree 
of disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I, for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(1998 and 1999).

Examinations are conducted using the Maryland CNC controlled 
speech discrimination test together with the results of the 
pure tone audiometry test.  See 38 C.F.R. § 3.385 (1998); 
38 C.F.R. §§ 3.385, 4.85(a) (1999).  The results are then 
analyzed using the tables contained in 38 C.F.R. § 4.87 
(1998) or 38 C.F.R. § 4.85 (1999).  The claims file reveals 
that the veteran has recently been tested for hearing loss.

According to the July 1994 service separation examination, 
the veteran complained of hearing loss.  The audiometric 
results were as follows:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
0
5
15
25
11.25
LEFT
0
5
15
10
7.5

The separation examination report does not include the speech 
recognition threshold results pursuant to the Maryland CNC 
controlled speech discrimination test.  The Board may not 
consider speech recognition scores that have not been 
conducted with the required Maryland CNC Test.  See 38 C.F.R. 
§ 3.385 (1998); 38 C.F.R. §§ 3.385, 4.85(a) (1999).  
Therefore, the Board may not consider this examination when 
evaluating the veteran's bilateral hearing disability.

A VA audiology evaluation was also performed in May 1995.  
The VA examination report shows the veteran's pure tone 
thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
5
5
5
30
11.25
LEFT
5
10
15
35
16.25

The speech recognition threshold was 100 bilaterally pursuant 
to the Maryland CNC controlled speech discrimination test.  
This corresponds to level I hearing in the right ear and 
level I in the left ear, and a noncompensable rating under 
the old criteria.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (1998).

In June 1998, VA examined the veteran's hearing bilaterally.  
The VA examination report shows the veteran's pure tone 
thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
10
5
10
25
13
LEFT
0
5
5
40
13

Bilateral word recognition score was noted to be 
"excellent."  

In September 1999, VA examined the veteran's hearing 
bilaterally.  The VA examination report shows the veteran's 
pure tone thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
5
5
10
40
15
LEFT
0
5
5
40
13

The Maryland CNC speech recognition results were 100 percent 
bilaterally.  

The pure tone audiometry measures of average 15 decibel loss 
in the right ear, with a 100 percent speech recognition 
score,  corresponds to level I hearing in the right ear.  An 
average 13 decibel loss in the left ear, with a 100 percent 
speech recognition score,  corresponds to level I hearing in 
the left ear.  Using Table VI (1998) or Table VII (1999), 
this results in a noncompensable (zero percent) rating under 
both the old and the new criteria.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 4.85, Diagnostic Code 6100 (1999).  The Board 
has also considered the previous audiological test scores to 
determine whether, at any time during the pendency of this 
claim, a compensable rating was warranted, but finds that the 
application of the audiometric measures to the rating 
criteria (old or new, as appropriate) would not result in a 
compensable rating for any period.  Therefore, the Board 
finds that the evidence of record does not demonstrate a 
compensable rating for bilateral hearing loss at any time 
since service.  Accordingly, the Board finds that, for the 
period prior to June 10, 1999 (under the old criteria), and 
for the period from June 10, 1999 (under the old and new 
criteria), a compensable rating for bilateral hearing is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85 (1999).

In reaching this decision, the Board acknowledges the 
veteran's statements regarding the adverse impact the 
bilateral hearing loss has had on his life.  Nevertheless, in 
rating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The Board has 
considered whether a referral is warranted for an 
extraschedular rating pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In the instant case, however, there has been 
no showing that the veteran's bilateral hearing loss 
disability has independently caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the application of the 
regular scheduler standards.  Under these circumstances, the 
Board determines that the criteria for referral for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher rating for the veteran's service-
connected bilateral hearing loss.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (1999).


ORDER

A compensable rating for bilateral hearing loss is denied.


		
	JEFFREY D. PARKER
	Member, Board of Veterans' Appeals


 

